Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement issued 08/03/2021is withdrawn.  All Claims are examined on the merits.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Prior art, such as US 2013/0023624, JP 2016-079217 and JP 2013-129693, teach compositions comprising high molecular weight modified conjugated diene-based (co)polymers with modification ratios and molecular weight distributions consistent with the present claim.  However, none of the prior art is found to teach or sufficiently suggest the modified conjugated diene-based polymer of claim 1, wherein in comprises 5% to 50% by mass of components having a molecular weight of 1,000,000 to 5,000,000, and wherein the modification ratio of said components having a molecular weight of 1,000,000 to 5,000,000 is at least 90% by mass of said higher molecular weight complements.
	Thus, claims 1-8 to the polymers and compositions containing the modified conjugated diene-based polymers are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE